DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew D. Lee on 25 February 2022.

The application has been amended as follows: 
The Claims filed 30 April 2021 have been amended as follows:
In Claim 1
on line 15: “the region ahead” has been replaced with --a region ahead--;
on line 23: “from the own vehicle” has been replaced with --to the own vehicle--;
on line 29: “the vehicle A” has been replaced with --the first vehicle A--; and
on line 32: “the vehicle A” has been replaced with --the first vehicle A--.

In Claim 4,
on line 15: “the region behind” has been replaced with --a region behind--;
on lines 22-23: “from the own vehicle” has been replaced with --to the own vehicle--;
on line 29: “the vehicle A” has been replaced with --the first vehicle A--; and
on line 32: “the vehicle A” has been replaced with --the first vehicle A--.
In Claim 7,
on lines 19-20: “the region behind” has been replaced with --a region behind--;
on lines 27-28: “from the own vehicle” has been replaced with --to the own vehicle--;
on line 34: “the vehicle A” has been replaced with --the first vehicle A--; and
on line 37: “the vehicle A” has been replaced with --the first vehicle A--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669